Citation Nr: 0905562	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-13 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
paralyzed vocal cords claimed as frozen vocal cords.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
numbness of the left thumb and forefinger with limited range 
of motion.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
ringing in ears and mood swings.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States 


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1972 to June 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The record reflects that additional evidence has been 
received and associated with the claims folder pertinent to 
the Veteran's claim since the issuance of the May 2007 
Supplemental Statement of the Case (SSOC).  However, the 
Veteran submitted a statement in support of his claim in July 
2007 with a waiver of his right to initial consideration of 
the evidence.  The Veteran's representative also submitted an 
article in support of the claim in July 2007, but the veteran 
submitted a written waiver of initial RO consideration of 
that evidence in January 2009.  Accordingly, the Board will 
consider the new evidence in the first instance in 
conjunction with the issues on appeal.  See 38 C.F.R. §§ 
19.9, 20.1304(c).  

The issue of entitlement to compensation under 38 U.S.C.A. § 
1151 for ringing in ears and mood swings will be addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have any additional 
disability consisting of paralysis of the vocal cords that 
was a result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA health care providers who provided a spinal 
injection, nor does the evidence show that any additional 
disability was an event that was not reasonably foreseeable.

3.  The Veteran has not been shown to have any additional 
disability consisting of numbness of the left thumb and 
forefinger with limited range of motion that was a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
health care providers who provided treatment, nor does the 
evidence show that any additional disability was an event 
that was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for paralyzed vocal cords has not been 
established.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 
3.159, 3.361, 3.358, 3.800 (2008).    

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for numbness of the thumb and forefinger with 
limited range of motion has not been established.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.159, 3.361, 
3.358, 3.800 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  In addition, VCAA notice must include 
notice that a disability rating and an effective date will be 
assigned if benefits are awarded.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).   

A November 2004 VCAA letter informed the Veteran of what the 
evidence must show to establish entitlement to compensation 
under 38 U.S.C. § 1151.  The letter also explained what 
information and evidence he should provide and what 
information and evidence VA would provide or make reasonable 
attempts to obtain on his behalf.  

The November 2004 VCAA notice letter did not address the 
disability ratings and effective dates with respect to the 
Veteran's claims.  However, this portion of the duty to 
notify was satisfied subsequent to the initial unfavorable 
decision by the agency of original jurisdiction (AOJ) in an 
April 2005 letter.  The Board finds that this error was not 
prejudicial to the Veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of the notice.  The Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and given ample time to respond, and 
the AOJ also readjudicated the case in a supplemental 
statement of the case issued in May 2007 after the notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or an 
SSOC, is sufficient to cure a timing defect).  For the 
reasons stated above, it is not prejudicial to the Veteran 
for the Board to proceed to decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  
 
With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA medical records, 
private treatment records, and a letter from a private 
physician.  The Board does acknowledge the Veteran's 
contention that he should have received a physical 
examination.  However, the Board also notes that the RO did 
obtain a VA medical opinion in April 2005, which was based on 
a review of the pertinent records, including medical records 
documenting prior examinations.  The VA physician also 
offered a thorough rationale for the opinions reached that 
are clearly supported by the evidence of record.  Therefore, 
the Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and VA has no further duty 
to provide an examination or another medical opinion.  

The claims file also contains the Veteran's statements in 
support of his claims.  The Board has reviewed such 
statements and concludes that he has not identified further 
relevant available evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding available evidence pertinent to these 
claims.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent 
to his claims of compensation under 38 U.S.C.A. § 1151 for 
paralyzed vocal cords and numbness in thumb and forefinger 
with limited range of motion.  


II.  Merits of the Claims for Compensation under 38 U.S.C.A § 
1151

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service-connected. 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.  For claims filed after October 1, 1997, a claimant is 
required to show fault or negligence in medical treatment.  
For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment. 
See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of 
statute was plain and did not require showing of fault).  
Because the Veteran in this case filed his claim after that 
date, he must show some degree of fault, and more 
specifically, that the proximate cause of his disability was 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
VA in furnishing medical care or was an event not reasonably 
foreseeable. 38 U.S.C.A. § 1151(a)(1).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury. 38 C.F.R. § 3.358(b)(1).  
Compensation will not be paid for the continuance or natural 
progression of diseases or injuries for which hospitalization 
or treatment was authorized. 38 C.F.R. § 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of hospitalization or medical 
treatment, not merely coincidental therewith.  The mere fact 
of aggravation alone will not suffice to make a disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, 
examination or medical or surgical treatment. 38 C.F.R. § 
3.358(c).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the expressed or implied consent 
of the veteran.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or treatment administered. 38 C.F.R. § 
3.358(c).



Paralyzed Vocal Cords

The Veteran filed a compensation claim under 38 U.S.C.A. § 
1151 for frozen vocal cords.  He contends that he currently 
suffers from frozen vocal cords resulting from a spinal 
injection in 1999.  

A review of the VA treatment records reveals no evidence of 
treatment for or a diagnosis of frozen or paralyzed vocal 
cords.  A December 1999 VA treatment record does show that 
the Veteran complained of severe neck pain, headaches, left 
arm pain, and left radial nerve numbness in the forearm.  He 
was treated with a cervical plexus block and greater 
occipital nerve block.  The record shows that after the 
Veteran received a cervical plexus block of the left C2-C8, 
he had total Horner's syndrome prior to the left stellate 
ganglion block.  The Veteran also complained of paresthesia 
in the shoulder and arm.  The physician noted that the block 
was effective and that the Veteran tolerated the procedure 
without any additional complications other than paresthesia.  
When the Veteran was discharged from the hospital, there was 
a note that the registered nurse instructed the Veteran to 
take only sips of water due to swallowing difficulty from the 
block and to return if there were further problems. 

The medical record does not reveal any vocal cord problems or 
complaints until a November 2003 VA neurosurgery progress 
report noted that the Veteran had reported having a cervical 
epidural block that left his vocal cords briefly paralyzed 
and swollen in the neck.  The Veteran's statements themselves 
suggest that he does not currently have an additional 
disability because he reported that his vocal cords were only 
temporarily paralyzed and swollen after a nerve block.   In 
addition, the Veteran's physician did not provide a diagnosis 
of frozen or paralyzed vocal cords.  Accordingly, the Board 
finds that the record does not contain any evidence of an 
additional disability of paralyzed vocal cords.

In addition, a VA medical expert opinion was provided in 
April 2005, which addressed the medical question of whether 
there is an additional disability of vocal cord paralysis as 
the result of a spinal injection at the Saginaw, Michigan, 
Pain Clinic in 1999.  The physician reviewed the record and 
noted that the November 2003 neurosurgery report revealed 
that the Veteran had normal facial function, tongue midline, 
and normal strength of the sternomastoid.  She opined that 
there was no clinical indication that the Veteran's claimed 
vocal cord paralysis is due to a spinal injection given the 
normal facial function.  

The Board does acknowledge the article submitted by the 
Veteran's representative that discusses Horner's syndrome.  
However, a medical treatise, textbook, or article must 
discuss generic relationships with a degree of certainty such 
that under the facts of this specific case there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion.  Wallin v. West, 11 
Vet. App. 509, 514 (1998).  The Board has reviewed the 
article and determined that the information is too general in 
nature to provide the necessary evidence to show that the 
nerve blocks administered to the Veteran in December 1999 
caused the claimed vocal cord paralysis.  See Sacks v. West, 
11 Vet. App. 314, 316-17 (1998).  Therefore, this information 
does not constitute probative evidence that the Veteran has 
an additional disability of paralyzed vocal cords or that the 
claimed disability was caused by VA medical treatment.

In order to receive compensation under 38 U.S.C.A. § 1151, 
there must be evidence of an additional disability.  Although 
the Veteran in this case has complained of paralyzed vocal 
cords, the competent medical evidence does not show a 
diagnosis of that disability.   In addition to the Veteran's 
own statements asserting that he has current paralysis of the 
vocal cords, his wife also submitted a statement asserting 
that his voice became deep and raspy and that he was unable 
to talk for a while after the nerve blocks at the VA 
hospital.  While lay persons may provide competent testimony 
as to visible symptoms and manifestations of a disorder, they 
are generally not competent to offer evidence which requires 
medical knowledge, such as opinions regarding medical 
causation or a diagnosis. Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 
451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Therefore, the statements of the 
Veteran and his wife have little probative value.  

Based on the foregoing, the Veteran has not been shown to 
currently have paralysis of the vocal cords.  Simply put, 
there is no evidence that the Veteran currently suffers from 
an additional disability that was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
medical care or that was the result of an event not 
reasonably foreseeable.  For these reasons, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for compensation under 38 U.S.C.A. § 1151.  
Accordingly, the Board concludes that compensation for 
additional disability resulting from a spinal injection is 
not warranted.


Numbness in Thumb and Forefinger with Limited Range of Motion

The Veteran filed a claim for compensation under 38 U.S.C.A. 
§ 1151 for numbness of the thumb and forefinger with limited 
range of motion due to a rough back massage in 1999.  

A November 1997 VA treatment record notes that the Veteran 
reported having pain in his head, neck, and shoulder due to a 
car accident in 1985 as well as problems in sensation on the 
left side and lower back that he attributed to two herniated 
discs.  

VA medical records show that the Veteran was referred to 
physical therapy in July 1999 for upper thoracic pain.  In 
November 1999, he complained of severe, excruciating 
neuropathic type pain.  He reported that the pain occurred 
subsequent to physical therapy in which he experienced 
intense pain in the posterior chest wall and in the left arm 
in its entirety immediately after the treatment.  The Veteran 
stated that in the days following the treatment to the 
present consultation the pain had become more intense 
requiring him to take all of the opiod medication he 
possessed.  The physician noted that the Veteran had severe 
neuropathic pain in the left neck, shoulder, arm, and thorax, 
and he suspected that the deep massage stimulated the 
previously injured nerve fibers resulting in the release of 
substance P and other nociceptive peptides.  The Veteran was 
treated with pain blocks.  

In January 2000, the Veteran sought follow-up treatment from 
a neurologist.  He complained of numbness and pain in the 
left hand, shoulder, and cervical area after a physical 
therapy treatment that was too rough.  In addition, he 
reported having received numerous nerve blocks for the pain 
and stated that he felt burning pain on the thumb and index 
finger after one of the injections.  Following an 
examination, the neurologist determined that the Veteran's 
symptoms of the left upper extremity were not likely related 
to a physical therapy massage even if the physical therapy 
was rough, as the veteran had reported.  He noted that the 
Veteran used the word "flare-up" indicating that the same 
symptoms were present prior to the treatment even though he 
denied having this type of pain in the past.  The neurologist 
also noted that the January 2000 MRI revealed a moderate 
sized and quite significant left-sided posterior osteophyte 
and disc herniation at the C5-6.  He opined that it appeared 
to be the likely cause of the Veteran's stated symptoms.  An 
MRI dated in October 1986 also revealed that the Veteran had 
herniated discs at the C3/C4 and C4/C5 disc.  

The Veteran also underwent an EMG in March 2000.  Nerve 
conduction studies of the left upper extremity were normal, 
including the proximal conduction as measured by F response 
latencies, but a needle electromyography was incomplete due 
to the Veteran's intolerance.  On physical examination, the 
Veteran had normal strength throughout.  He had decreased 
sensation to pinprick and light touch in left digits one and 
two along the posterolateral arm.  Deep tendon reflexes were 
+1/4.  

A VA medical opinion was obtained in April 2005.   The 
physician reviewed the claims file and stated that there is 
no clinical evidence that the massage the Veteran received in 
1999 caused the degenerative changes.  

Based on the foregoing, the Board finds that there is no 
evidence that the Veteran has an additional disability that 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing medical care or that was the 
result of an event not reasonably foreseeable.  While the 
Veteran has repeatedly asserted that he continues to suffer 
from numbness and pain in his left thumb and forefinger as a 
result of a back massage, he lacks the medical expertise 
necessary to diagnose a current disorder or render a 
competent medical opinion regarding causation.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Accordingly, the Board concludes that the competent medical 
evidence does not show that the Veteran has an additional 
disability resulting in numbness of the thumb and forefinger 
with limited range of motion due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing medical treatment, 
including a back massage, or that was the result of an event 
not reasonably foreseeable.  Therefore, the preponderance of 
the evidence weighs against the Veteran's claim for 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for numbness of the thumb and forefinger with limited range 
of motion is not warranted.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
paralyzed vocal cords is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
numbness of the left thumb and forefinger with limited range 
of motion is denied.


REMAND

Reasons for Remand:  To provide the Veteran with proper 
notice, to obtain additional treatment records, and to afford 
him a VA examination.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, it does not appear that the Veteran has 
been adequately notified in connection with his claim for 
compensation pursuant to 38 U.S.C.A. § 1151 for ringing in 
the ears and mood swings.  In this regard, the record does 
not contain any notice letter sent in connection with this 
claim that informs him of what the evidence must show and of 
the division of responsibilities in obtaining the evidence.  
The Court has indicated that such specific notice is required 
to comply with the law. Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In addition, it appears that there may be additional 
treatment records not associated with the claims file.  In 
this regard, the Veteran has contended that he has ringing in 
his ears and severe negative mood swings due to oxycodone 
prescribed by VA.  The Board notes that the April 2005 VA 
medical opinion referenced medical records dated in October 
2004 and December 2004 discussing a trial of oxycodone and 
Percocet.  However, the claims file does not contain those 
treatment records.  Such records may prove to be relevant and 
probative.  Therefore, the RO should attempt to obtain and 
associate with the claims file any and all treatment records 
pertaining to the Veteran's prescription for oxycodone and 
Percocet as well as ringing in the ears and mood swings.  

The Board also notes that the Veteran has not been afforded a 
VA examination in connection with his claim for compensation 
pursuant to 38 U.S.C.A. § 1151 for ringing of the ears and 
mood swings.  However, a VA medical opinion was obtained in 
April 2005.  Nevertheless, as this case is already being 
remanded for further development, the Board finds that RO 
should take this opportunity to afford the Veteran a VA 
examination and obtain a medical opinion for the purpose of 
determining whether the Veteran is entitled to compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 for medical 
treatment provided by VA.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the Veteran a 
notice letter in connection with his 
claim for entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for 
ringing in the ears and mood swings as a 
result of medication prescribed by VA.  
The letter should inform him of the 
information and evidence that is 
necessary to substantiate the claim; (2) 
inform him about the information and 
evidence that VA will seek to provide; 
and, (3) inform him about the 
information and evidence he is expected 
to provide.  The letter should also 
request that the Veteran provide the 
dates he was prescribed oxycodone or 
percocet and the dates he sought 
treatment for any claimed reactions to 
the medication. 

2.  The RO should request that the 
Veteran provide the names and addresses 
of any and all health care providers who 
have prescribed oxycodone or percocet 
and who have treated him for ringing in 
the ears and mood swings.  After 
acquiring this information and obtaining 
any necessary authorization, the RO 
should obtain and associate these 
records with the claims file.  

3.  The Veteran should be afforded a VA 
examination to determine whether he has 
any additional disability consisting of 
ringing in the ears and mood swings due 
to fault on VA's part in furnishing the 
medical care.
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to indicate whether 
there is any additional disability 
resulting from a prescription for 
oxycodone and percocet.  The examiner 
should also comment as to whether the 
additional disability was due to 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part in 
furnishing the medical treatment or 
whether the outcome of the procedure was 
an event not reasonably foreseeable.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


